 In the Matter,' of UNIT RIG AND EQUIPMENT COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 790, A. F. L.Case No. 16-R-1325.-Decided October 12, 1945Messrs. C. IA:'KotheandH. L. Smith,of Tulsa, Okia., for the Com-paaiy.rsMessrs. Ira C.HaynesandG. R. Flickinger,of Tulsa, Okla., forthe Union.-Miss Ruth E. Bliefield,of counsel to the Board.DECISION'ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by.International Association of Machin-ists,Local 790, A. F. L., herein called the Union, alleging that a'ques-tion affecting commerce had arisen concerning the representation ofemployees of Unit Rig and Equipment Company, Tulsa, Oklahoma,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William J.Scott, Trial Examiner. Said hearing was held at Tulsa, Oklahoma, onJune 26, 1945.The Company and the Union appeared and' partici-pated.All parties were afforded full opportunity to be heard, toexamine andcross-examinewitnesses, and to introduce evidence bear-ing on-the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity, to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnit Rig and, Equipment Company,, a partnership with its mainoffices and sole plant, at Tulsa, Oklahoma, is engaged in the manu-facture and servicing oing64 N L. R. B., No. 23.,.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDState of Oklahoma.During the same period the Company's sales offinished products, amounted to more than $1,000,000, a substantialportion of which, was sold to customers outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of 'the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Local 790, affiliated withthe American Federation of Labor, is a labor organization admittin'to membership-employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union a^ theexclusive bargaining representative_of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof,Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITiThe only issue betwwwden the partiesregardingthe composition of theunit relates to the two nurses in the first aid department, the Companydesiring their inclusion,and the Union their exclusion.One is agraduate nurse, and the other is also,qualified as a nurse.Their dutiesentail caring for all employees of the Coinpairy.Inasmuchas theseemployeesare not engagedin production or maintenance work, andin view of the specialized character of their services,we shall excludethe nurses in the first aid department from the unit=We find, inaccordance with the agreementof the parties,-and ourfinding above,that all employees of the Companyin the machine shop,toolrooms,tool crib, inspection department,assembly department, serv-ice men's department,maintenance department,yard,gang,shippingand receiving department,stockroom and stores,welding department,shell department,janitors,and working foremen,3but excluding nurses'The Field Examiner reported that the Union submitted 120 authorizatiofi cards, allof which bore apparently genuine original sigAatures,and that the names of 95'persona`appearing on the cards were listed on the Company's pay roll of April 8, 1945,which con-tained the names of 179 employees in the appropriate uunit.2 SeeMatter of The Harrison Steel Castings Company,63,N L R. B 585'These,employees are not supervisory within the meaning of the Board's customarydefinition. UNIT RIG ANDEQUIPMENTCOMPANY109in the first 'aid department,; .guards,, ,office personnel, employees inthe engineering department,, machine shop foreman ,4 night foremanof: the machine shop,5 machine shop supervisory foreman," toolroomforeman ;7 asseinl?ly departnent forenian,8, service department' m^ln-ager," welding department forenlan,1s shell department ,supervisor,'the supervisory engineersuperintendents, and all other supervisoryemployees with authority to ]lire, promote, discharge, discipline,.orotherwise effect changes in,the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 ('b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among 'the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionberm}, subject to the limitations and additions set forth in the Di-rection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended,, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Unit Rig, andEquipment Company, Tulsa, Oklahoma, an election by secret ballotshall be conducted as early as possible, but not later than (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof. this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilyPaul Everhart.One Finley.sAl OwensFredSanford°Leslie Steward.° Tom Perry.10 CliffordJudkins."B B Brener.'a John Newton.1 110DECISIONS' OF NATIONAL LABOR RELATIONS' BOARDlaid off, and including employees in 'the armed forces of the UnitedStates 'who present themselves in person at the polls, but excludingany who have since quit or been discharged for'cause and have not been'rehired or reinstated prior to the date of the' election; to determine,whether of not they desire to be represented by International Associ-ation of Machinists, Local No: 790, A.' F. L.; for the purposes of col-lective bargaining.I-t